


--------------------------------------------------------------------------------

 
GUARANTEE, PLEDGE AND SECURITY AGREEMENT


dated as of


August 4, 2011


among


MEDLEY CAPITAL CORPORATION,
as Borrower


The SUBSIDIARY GUARANTORS Party Hereto


ING CAPITAL LLC,
as Administrative Agent


Each FINANCING AGENT and
DESIGNATED INDEBTEDNESS HOLDER Party Hereto


and


ING CAPITAL LLC,
as Collateral Agent
 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
Section 1.
 
Definitions, Etc.
2
1.01
 
Certain Uniform Commercial Code Terms
2
1.02
 
Additional Definitions
2
1.03
 
Terms Generally
14
       
Section 2.
 
Representations and Warranties
15
2.01
 
Organization
15
2.02
 
Authorization; Enforceability
15
2.03
 
Governmental Approvals; No Conflicts
15
2.04
 
Title
15
2.05
 
Names, Etc.
15
2.06
 
Changes in Circumstances
16
2.07
 
Pledged Equity Interests
16
2.08
 
Promissory Notes
16
2.09
 
Deposit Accounts and Securities Accounts
17
2.10
 
Commercial Tort Claims
17
2.11
 
Intellectual Property and Licenses
17
       
Section 3.
 
Guarantee
19
3.01
 
The Guarantee
19
3.02
 
Obligations Unconditional
19
3.03
 
Reinstatement
20
3.04
 
Subrogation
20
3.05
 
Remedies
20
3.06
 
Continuing Guarantee
20
3.07
 
Instrument for the Payment of Money
20
3.08
 
Rights of Contribution
21
3.09
 
General Limitation on Guarantee Obligations
21
3.10
 
Indemnity by Borrower
22
       
Section 4.
 
Collateral
22
       
Section 5.
 
Certain Agreements Among Secured Parties
23
5.01
 
Priorities; Additional Collateral
23
5.02
 
Turnover of Collateral
24
5.03
 
Cooperation of Secured Parties
24
5.04
 
Limitation upon Certain Independent Actions by Secured Parties
24
5.05
 
No Challenges
24
5.06
 
Rights of Secured Parties as to Secured Obligations
25
       
Section 6.
 
Designation of Designated Indebtedness; Recordkeeping, Etc.
25
6.01
 
Designation of Other Secured Indebtedness
25
6.02
 
Recordkeeping
26


 
i

--------------------------------------------------------------------------------

 


Section 7.
 
Covenants of the Obligors
26
7.01
 
Delivery and Other Perfection
26
7.02
 
Name; Jurisdiction of Organization, Etc.
27
7.03
 
Other Liens, Financing Statements or Control
28
7.04
 
Transfer of Collateral
28
7.05
 
Additional Subsidiary Guarantors
28
7.06
 
Control Agreements
28
7.07
 
Credit Agreement
29
7.08
 
Pledged Equity Interests
29
7.09
 
Voting Rights, Dividends, Etc. in Respect of Pledged Interests
30
7.10
 
Commercial Tort Claims
31
7.11
 
Intellectual Property
31
       
Section 8.
 
Acceleration Notice; Remedies; Distribution of Collateral
33
8.01
 
Notice of Acceleration
33
8.02
 
Preservation of Rights
33
8.03
 
Events of Default, Etc.
34
8.04
 
Deficiency
35
8.05
 
Private Sale
35
8.06
 
Application of Proceeds
35
8.07
 
Attorney-in-Fact
36
8.08
 
Grant of Intellectual Property License
37
       
Section 9.
 
The Collateral Agent
37
9.01
 
Appointment; Powers and Immunities
37
9.02
 
Information Regarding Secured Parties
38
9.03
 
Reliance by Collateral Agent
38
9.04
 
Rights as a Secured Party
38
9.05
 
Indemnification
39
9.06
 
Non-Reliance on Collateral Agent and Other Secured Parties
39
9.07
 
Failure to Act
40
9.08
 
Resignation of Collateral Agent
40
9.09
 
Agents and Attorneys-in-Fact
40
       
Section 10.
 
Miscellaneous
41
10.01
 
Notices
41
10.02
 
No Waiver
41
10.03
 
Amendments, Etc
41
10.04
 
Expenses: Indemnity: Damage Waiver
42
10.05
 
Successors and Assigns
43
10.06
 
Counterparts; Integration; Effectiveness; Electronic Execution
43
10.07
 
Severability
44
10.08
 
Governing Law; Submission to Jurisdiction
44
10.09
 
Waiver of Jury Trial
45
10.10
 
Headings
45
10.11
 
Termination
45
10.12
 
Confidentiality
45

 
 
ii

--------------------------------------------------------------------------------

 
 
EXHIBIT A
–
Form of Notice of Designation
EXHIBIT B
–
Form of Guarantee Assumption Agreement
EXHIBIT C
–
Form of Intellectual Property Security Agreement
EXHIBIT D
–
Form of Pledge Supplement


 
iii

--------------------------------------------------------------------------------

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of August 4, 2011 (as
amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among Medley Capital Corporation, a corporation duly organized and
validly existing under the laws of the State of Delaware (the “Borrower”), MOF I
BDC LLC, a Delaware limited liability company, and each other entity that
becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to Section 7.05
hereof (collectively, the “Subsidiary Guarantors” and, together with the
Borrower, the “Obligors”), ING CAPITAL LLC, as administrative agent for the
parties defined as “Lenders” under the Credit Agreement referred to below (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”), each “Financing Agent” or “Designated Indebtedness
Holder” that becomes a party hereto after the date hereof pursuant to Section
6.01 hereof and ING CAPITAL LLC, as collateral agent for the Secured Parties
hereinafter referred to (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).
 
WITNESSETH:
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, certain lenders and the Administrative Agent are entering into a
Senior Secured Revolving Credit Agreement dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which such lenders have agreed to extend credit (by
means of loans) to the Borrower from time to time;
 
WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted under the Credit Agreement that the Borrower
designates as “Designated Indebtedness” under this Agreement, which indebtedness
is to be entitled to the benefits of this Agreement;
 
WHEREAS, to induce such lenders to extend credit to the Borrower under the
Credit Agreement, and the holders of such “Designated Indebtedness” to extend
other credit to the Borrower, the Borrower wishes to provide (a) for certain of
its Subsidiaries from time to time to become parties hereto and to guarantee the
payment of the Guaranteed Obligations (as hereinafter defined), and (b) for the
Borrower and the Subsidiary Guarantors to provide collateral security for the
Secured Obligations (as hereinafter defined);
 
WHEREAS, the Administrative Agent (on behalf of itself and such lenders), any
Financing Agent (on behalf of itself and the holders of the “Designated
Indebtedness” for which it serves as agent or trustee) and each Designated
Indebtedness Holder that becomes a party hereto pursuant to Section 6.01 are or
will be entering into this Agreement for the purpose of setting forth their
respective rights to the Collateral (as hereinafter defined); and
 
WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

 
 

--------------------------------------------------------------------------------

 

NOW THEREFORE, the parties hereto agree as follows:
 
Section 1.             Definitions, Etc.
 
1.01             Certain Uniform Commercial Code Terms.  As used herein, the
terms “Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”,
“Deposit Account”, “Document”, “Electronic Chattel Paper”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Equipment”, “Investment Property”,
“Letter-of-Credit Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting
Obligations” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the NYUCC, and the terms “Certificated Security”, “Clearing
Corporation”, “Entitlement Holder”, “Financial Asset”, “Indorsement”,
“Securities Account”, “Securities Intermediary”, “Security”, “Security
Entitlement” and “Uncertificated Security” have the respective meanings set
forth in Article 8 of the NYUCC.
 
1.02             Additional Definitions.  In addition, as used herein:
 
“Acceleration” means (a) the Credit Agreement Obligations of any Secured Party
having been declared (or become) due and payable following an Event of Default
under the Credit Agreement, or (b) any other Secured Obligation of any Secured
Party having been declared (or become) due and payable following an “event of
default” (as defined in the applicable Debt Documents) or an analogous event by
the Borrower and expiration of any applicable grace period with respect thereto.
 
 “Acceleration Notice” has the meaning specified in Section 8.01.
 
“Affiliate” has the meaning assigned to such term in the Credit Agreement.
 
“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.
 
“Bank Loan” has the meaning assigned to such term in Section 5.13 of the Credit
Agreement.
 
“Belgium” means the Kingdom of Belgium
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.
 
“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

 
2

--------------------------------------------------------------------------------

 

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.
 
“Collateral” has the meaning assigned to such term in Section 4.
 
 “Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including, without limitation, all
commercial tort claims listed on Annex 2.10 hereto.
 
“Control” means “control” as defined in Section 9-104, 9-105, 9-106 or 9-107 of
the NYUCC.
 
“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in Annex
2.11 hereto.
 
“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Annex 2.11
hereto, (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.
 
“Credit Agreement” has the meaning assigned to such term in the preamble of this
Agreement.
 
“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower to the Lenders and the Administrative Agent under the Credit Agreement
and the other Loan Documents, including in each case in respect of the principal
of and interest on the loans made thereunder, and all fees, indemnification
payments and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Administrative Agent
or the Lenders or any of them under or in respect of the Credit Agreement and
the other Loan Documents, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding.

 
3

--------------------------------------------------------------------------------

 

 “Custodian” means U.S. Bank National Association, or any other financial
institution mutually agreeable to the Administrative Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent.  The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.
 
 “Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Administrative Agent.
 
“Debt Documents” means, collectively, the Credit Agreement, the Designated
Indebtedness Documents, any Hedging Agreement evidencing or relating to any
Hedging Agreement Obligations and the Security Documents.
 
“Default” means any event that with notice or lapse of time or both would become
an Event of Default.
 
“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:
 
(a)           subject to clause (l) below, in the case of each Certificated
Security (other than a U.S. Government Security, Clearing Corporation Security,
Euroclear Security or Clearstream Security), that such Certificated Security is
either (i) in the possession of the Collateral Agent and registered in the name
of the Collateral Agent (or its nominee) or Indorsed to the Collateral Agent or
in blank, or (ii) in the possession of the Custodian and registered in the name
of the Custodian (or its nominee) or Indorsed in blank and, in the case of this
clause (ii), the Custodian has either (A) agreed in documentation reasonably
satisfactory to the Collateral Agent to hold such Certificated Security as
bailee on behalf of the Collateral Agent or (B) credited the same to a
Securities Account for which the Custodian is a Securities Intermediary and has
agreed that such Certificated Security constitutes a Financial Asset and that
the Collateral Agent has Control over such Securities Account;
 
(b)           subject to clause (l) below, in the case of each Instrument, that
such Instrument is either (i) in the possession of the Collateral Agent and
indorsed to the Collateral Agent or in blank, or (ii) in the possession of the
Custodian and the Custodian has credited the same to a Securities Account for
which the Custodian is a Securities Intermediary and has agreed that such
Instrument constitutes a Financial Asset and that the Collateral Agent has
Control over such Securities Account;

 
4

--------------------------------------------------------------------------------

 

(c)           subject to clause (l) below, in the case of each Uncertificated
Security (other than a U.S. Government Security, Clearing Corporation Security,
Euroclear Security or Clearstream Security), that such Uncertificated Security
is either (i) registered on the books of the issuer thereof to the Collateral
Agent (or its nominee), or (ii) registered on the books of the issuer thereof to
the Custodian (or its nominee) under an arrangement where the Custodian has
credited the same to a Securities Account for which the Custodian is a
Securities Intermediary and has agreed that such Uncertificated Security
constitutes a Financial Asset and that the Collateral Agent has Control over
such Securities Account;
 
(d)           subject to clause (l) below, in the case of each Clearing
Corporation Security, that such Clearing Corporation Security is either (i)
credited to a Securities Account of the Collateral Agent at such Clearing
Corporation (and, if such Clearing Corporation Security is a Certificated
Security, that the same is in the possession of such Clearing Corporation), or
(ii) credited to a Securities Account of the Custodian at such Clearing
Corporation (and, if a Certificated Security, so held in the possession of such
Clearing Corporation, or of an agent or custodian on its behalf) and the
Security Entitlement of the Custodian in such Clearing Corporation Securities
Account has been credited by the Custodian to a Securities Account for which the
Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed that such Clearing Corporation Security constitutes a Financial Asset
and that the Collateral Agent has Control over such Securities Account;
 
(e)           in the case of each Euroclear Security and Clearstream Security,
that the actions described in clause (d) above have been taken with respect to
such Security as if such Security were a Clearing Corporation Security and
Euroclear and Clearstream were Clearing Corporations; provided, that such
additional actions shall have been taken as shall be necessary under the law of
Belgium (in the case of Euroclear) and Luxembourg (in the case of Clearstream)
to accord the Collateral Agent rights substantially equivalent to Control over
such Security under the NYUCC;
 
(f)           in the case of each U.S. Government Security, that such U.S.
Government Security is either (i) credited to a securities account of the
Collateral Agent at a Federal Reserve Bank, or (ii) credited to a Securities
Account of the Custodian at a Federal Reserve Bank and the Security Entitlement
of the Custodian in such Federal Reserve Bank Securities Account has been
credited by the Custodian to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
such U.S. Government Security constitutes a Financial Asset and that the
Collateral Agent has Control over such Securities Account;
 
(g)           in the case of any Tangible Chattel Paper, that the original of
such Tangible Chattel Paper is either (i) in the possession of the Collateral
Agent in the United States or (ii) in the possession of the Custodian in the
United States under an arrangement where the Custodian has agreed to hold such
Tangible Chattel Paper as bailee on behalf of the Collateral Agent, and in each
case any agreements that constitute or evidence such Tangible Chattel Paper is
free of any marks or notations indicating that it is then pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent;

 
5

--------------------------------------------------------------------------------

 

(h)           subject to clause (m) below, in the case of each General
Intangible (including any participation in a debt obligation) of an Obligor
organized in the United States, that such General Intangible falls within the
collateral description of a UCC-1 financing statement, naming the relevant
Obligor as debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required under the Uniform Commercial Code as in effect
in any applicable jurisdiction, in the case of any other Obligor; provided that
in the case of a participation in a debt obligation where such debt obligation
is evidenced by an Instrument, either (i) such Instrument is in the possession
of the applicable participating institution in the United States, and such
participating institution has agreed that it holds possession of such Instrument
for the benefit of the Collateral Agent (or for the benefit of the Custodian,
and the Custodian has agreed that it holds the interest in such Instrument as
bailee on behalf of the Collateral Agent) or (ii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and such participating institution (and, if applicable, the obligor that
issued such Instrument) has taken such actions as shall be necessary under the
law of the jurisdiction where such Instrument is physically located to accord
the Collateral Agent rights equivalent to Control over such Instrument under the
NYUCC;
 
(i)            subject to clause (m) below, in the case of each General
Intangible (including any participation in a debt obligation) of an Obligor not
organized in the United States, that such Obligor shall have taken such action
as shall be necessary to accord the Collateral Agent rights substantially
equivalent to a perfected first-priority security interest in such General
Intangible under the NYUCC;
 
(j)            in the case of any Deposit Account or Securities Account, that
the bank or Securities Intermediary at which such Deposit Account or Securities
Account, as applicable, is located has agreed that the Collateral Agent has
Control over such Deposit Account or Securities Account, or that such Deposit
Account or Securities Account is in the name of the Custodian and the Custodian
has credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
the rights of the Custodian in such Underlying Accounts constitute a Financial
Asset and that the Collateral Agent has Control over such Securities Account;

 
6

--------------------------------------------------------------------------------

 

(k)          in the case of any money (regardless of currency), that such money
has been credited to a Deposit Account over which the Collateral Agent has
Control as described in clause (j) above;
 
(l)           in the case of any Certificated Security, Uncertificated Security
or Instrument issued by a Person organized outside of the United States, that
such additional actions shall have been taken as shall be necessary under
applicable law to accord the Collateral Agent rights substantially equivalent to
those accorded to a secured party under the NYUCC that has possession or control
of such Certificated Security, Uncertificated Security or Instrument;
 
(m)         in the case of each Portfolio Investment of any Obligor consisting
of a Bank Loan, in addition to all other actions required to be taken hereunder,
that all actions shall have been taken as required by Section 5.08(c)(iv), (v)
and (vi), as applicable, of the Credit Agreement; and
 
(n)          in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (m), that
such Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.
 
“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.
 
“Designated Indebtedness” means any Other Secured Indebtedness that has been
designated by the Borrower at the time of the incurrence thereof as “Designated
Indebtedness” for purposes of this Agreement in accordance with the requirements
of Section 6.01.
 
“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.
 
“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.
 
“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on the notes or other instruments
issued thereunder, all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to any Designated Indebtedness Holder or any Financing
Agent or any of them under such Designated Indebtedness Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to the Borrower, whether or
not such interest or expenses are allowed as a claim in such proceeding.

 
7

--------------------------------------------------------------------------------

 

“Eligible Liens” has the meaning assigned to such term in the Credit Agreement.
 
“Eligible Portfolio Investment” has the meaning assigned to such term in the
Credit Agreement.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.  As used in this Agreement, “Equity Interests” shall not
include convertible debt unless and until such debt has been converted to
capital stock.
 
“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any payroll accounts so long as such payroll account is coded as
such, withholding tax accounts, pension fund accounts,401(k) accounts, and other
deposit accounts specifically and exclusively used for employee wage, health and
benefit payments, (iii) any fiduciary accounts or any account for which any
Obligor is the servicer for another Person, including any accounts in the name
of any Obligor in its capacity as servicer for a Financing Subsidiary or any
“Agency Account” pursuant to Section 5.08(c)(v) of the Credit Agreement, (iv)
any intent-to-use application for United States trademark registration, and (v)
any Equity Interest in a Portfolio Investment that is issued as an “equity
kicker” to holders of subordinated debt and such Equity Interest is pledged to
secure senior debt of such Portfolio Investment to the extent prohibited
thereby.
 
“Excluded Equity Interest” means any Equity Interest issued by any Financing
Subsidiary; provided, that if any such Financing Subsidiary shall at any time
cease to be a Financing Subsidiary pursuant to Section 5.08(a)(i) of the Credit
Agreement or otherwise, the Equity Interests issued by such Person shall no
longer constitute Excluded Equity Interests and shall become part of the
Collateral hereunder.
 
“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.
 
“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.
 
“Event of Default” means any Event of Default under and as defined in the Credit
Agreement and any event or condition that enables or permits (after giving
effect to any applicable grace or cure periods) the holder or holders of any
Designated Indebtedness Obligations or Hedging Agreement Obligations or any
trustee or agent on its or their behalf to cause any Designated Indebtedness
Obligations or Hedging Agreement Obligations to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity.

 
8

--------------------------------------------------------------------------------

 

“Financial Officer” has the meaning assigned to such term in the Credit
Agreement.
 
“Financing Agent” means, in respect of any Designated Indebtedness, any trustee
or agent for the holders of such Designated Indebtedness.
 
“Financing Subsidiary” has the meaning given to such term in the Credit
Agreement.
 
 “Governmental Authority” means the government of the United States, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B, between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent).
 
“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Designated Indebtedness Obligations and the Hedging Agreement Obligations.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
 
“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Lender (or any Affiliate thereof) under any Hedging Agreement
that is an interest rate protection agreement or other interest rate hedging
arrangement and has been designated by the Borrower by notice to the
Administrative Agent as being secured by this Agreement, including in each case
all fees, indemnification payments and other amounts whatsoever, whether direct
or indirect, absolute or contingent, now or hereafter from time to time owing to
such Lender (or any Affiliate thereof) under such Hedging Agreement, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding.

 
9

--------------------------------------------------------------------------------

 

For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Lender” party to the Credit Agreement shall
nevertheless continue to constitute Hedging Agreement Obligations for purposes
hereof, notwithstanding that such Person (or its Affiliate) may have assigned
all of its Loans and other interests in the Credit Agreement and, therefore, at
the time a claim is to be made in respect of such obligations, such Person (or
its Affiliate) is no longer a “Lender” party to the Credit Agreement, provided
that neither such Person nor any such Affiliate shall be entitled to the
benefits of this Agreement (and such obligations shall not constitute Hedging
Agreement Obligations hereunder) unless, at or prior to the time it ceased to be
a Lender hereunder, it shall have notified the Administrative Agent in writing
of the existence of such agreement.  Subject to and without limiting the
preceding sentence, any Affiliate of a Lender that is a party to a Hedging
Agreement shall be included in the term “Lender” for purposes of this Agreement
solely for purposes of the rights and obligations arising hereunder in respect
of such Hedging Agreement and the Hedging Agreement Obligations thereunder.
 
The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Lender or any Affiliate thereof
that is a party thereto (i) any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under this
Agreement or (ii) any rights to consent to any amendment, waiver or other matter
under this Agreement or any other Loan Document.  Notwithstanding anything to
the contrary in this Agreement or any other Loan Document, no provider or holder
of any Hedging Agreement Obligations (other than in its capacity as
Administrative Agent, Collateral Agent, or Lender, to the extent applicable) has
any individual right to enforce this Agreement or bring any remedies with
respect to any Lien on Collateral granted pursuant to the Loan Documents.  By
accepting the benefits of this Agreement, such party shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by this
Agreement as a Secured Party, subject to the limitations set forth in the
preceding sentence.
 
“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.
 
“ING” means ING Capital LLC.
 
“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
 
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale); (b)
deposits, advances, loans or other extensions of credit made to any other Person
(including purchases of property from another Person subject to an understanding
or agreement, contingent or otherwise, to resell such property to such Person);
or (c) Hedging Agreements.

 
10

--------------------------------------------------------------------------------

 

“Lenders” means any Lender, that is from time to time party to the Credit
Agreement in the capacity as a “Lender” thereunder.
 
“Lien” has the meaning assigned to such term in the Credit Agreement.
 
“Loan Document” has the meaning given to such term in the Credit Agreement.
 
“Luxembourg” means the Grand Duchy of Luxembourg.
 
“Notice of Designation” has the meaning specified in Section 6.01.
 
“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
“Obligors” has the meaning given to such term in the preamble of this Agreement.
 
“Other Secured Indebtedness” means “Secured Longer-Term Indebtedness” under and
as defined in the Credit Agreement.
 
“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Annex 2.11 hereto.
 
“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.
 
“Permitted Liens” has the meaning assigned to such term in the Credit Agreement.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.

 
11

--------------------------------------------------------------------------------

 

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including, without limitation, the instruments
described on Annex 2.08 hereto) and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.
 
“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including, without limitation, the Equity Interests described on Annex 2.07
hereto) and the certificates, if any, representing such Equity Interests and any
interest of such Obligor in the entries on the books of the issuer of such
Equity Interests or on the books of any Securities Intermediary pertaining to
such Equity Interests, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Equity Interests.
 
“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.
 
“Portfolio Company” has the meaning given to such term in the Credit Agreement.
 
“Portfolio Investments” has the meaning given to such term in the Credit
Agreement.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Secured Parties” means (a) so long as no Trigger Event has occurred
and is continuing, “Required Lenders” under and as defined in the Credit
Agreement or (b) if a Trigger Event shall have occurred and be continuing,
Secured Parties holding more than 50% of the aggregate amount of the sum of the
Credit Agreement Obligations and the Designated Indebtedness Obligations.
 
“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Designated Indebtedness Obligations and the
Hedging Agreement Obligations, (b) in the case of the Subsidiary Guarantors, the
obligations of the Subsidiary Guarantors in respect of the Guaranteed
Obligations pursuant to Section 3.01 and (c) in the case of all Obligors, all
present and future obligations of the Obligors to the Secured Parties, or any of
them, hereunder or under any other Security Document.
 
“Secured Party” means, collectively, the Lenders, the Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent and the Collateral Agent.

 
12

--------------------------------------------------------------------------------

 

“Security Documents” means, collectively, this Agreement, the Custodian
Agreement, all Uniform Commercial Code financing statements filed with respect
to the security interests in the Collateral created pursuant hereto and all
other assignments, pledge agreements, security agreements, control agreements,
custodial agreements and other instruments executed and delivered at any time by
any of the Obligors pursuant hereto or otherwise providing or relating to any
collateral security for any of the Secured Obligations.
 
“Subsidiary” has the meaning given to such term in the Credit Agreement.
 
“Subsidiary Guarantors” has the meaning given to such term in the preamble of
this Agreement.
 
“Termination Date” has the meaning assigned to such term in the Credit
Agreement.
 
“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in Annex
2.11 hereto.
 
“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.
 
“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Annex 2.11 hereto.
 
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
 
“Trigger Event” means any of the following events or conditions:

 
13

--------------------------------------------------------------------------------

 

(a)           Acceleration of Secured Obligations representing 66-2/3% or more
of the aggregate Secured Obligations at the time outstanding;
 
(b)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Obligor or its debts, or of a substantial part of its assets,
under any Federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered; or
 
(c)           any Obligor shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal or state bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(b) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing.
 
“United States” means the United States of America.
 
“U.S. Government Security” has the meaning assigned to such term in the Credit
Agreement.
 
1.03             Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on such amendments,
supplements, or modifications set forth herein or in the applicable Debt
Document), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Annexes shall be construed to refer to Sections of, and
Exhibits and Annexes to, this Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 
14

--------------------------------------------------------------------------------

 

Section 2.             Representations and Warranties.  Each Obligor represents
and warrants to the Secured Parties that:
 
2.01             Organization.  Such Obligor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
 
2.02             Authorization; Enforceability.  The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Obligor’s corporate or other powers and have been
duly authorized by all necessary corporate or other action, including by all
necessary shareholder action.  This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
2.03             Governmental Approvals; No Conflicts.  The execution, delivery
and performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant hereto, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Obligor or any order of any Governmental
Authority, (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon any Obligor or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any such Person, and (d) except for the Liens created pursuant
hereto, will not result in the creation or imposition of any Lien on any asset
of any Obligor.
 
2.04             Title.  Such Obligor is the sole beneficial owner of the
Collateral in which a security interest is granted by such Obligor hereunder and
no Lien exists upon such Collateral other than (a) the security interest created
or provided for herein, which security interest constitutes a valid first and
prior perfected Lien (subject to Eligible Liens) on the Collateral included in
the Borrowing Base and (subject to Permitted Liens) on all other Collateral and
(b) other Liens not prohibited by the provisions of any Debt Document.
 
2.05             Names, Etc.  As of the date hereof, the full and correct legal
name, type of organization, jurisdiction of organization, organizational ID
number (if applicable) and place of business (or, if more than one, chief
executive office) of each Obligor as of the date hereof are correctly set forth
in Annex 2.05 (and of each additional Obligor as of the date of the Guarantee
Assumption Agreement referred to below are set forth in the supplement to Annex
2.05 in Appendix A to the Guarantee Assumption Agreement executed and delivered
by such Obligor pursuant to Section 7.05).

 
15

--------------------------------------------------------------------------------

 

2.06             Changes in Circumstances.  No Obligor has (a) within the period
of four months prior to the date hereof (or, in the case of any Subsidiary
Guarantor, within the period of four months prior to the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), changed its location (as
defined in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with
respect to any Subsidiary Guarantor, as of the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its name or (c) as of the
date hereof (or, with respect to any Subsidiary Guarantor, as of the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), become a
“new debtor” (as defined in Section 9-102(a)(56) of the NYUCC) with respect to a
currently effective security agreement previously entered into by any other
Person and binding upon such Obligor, in each case except as notified in writing
to the Collateral Agent prior to the date hereof (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).
 
2.07             Pledged Equity Interests.  (i) Annex 2.07 sets forth a complete
and correct list of all Pledged Equity Interests owned by any Obligor on the
date hereof (or owned by a Subsidiary Guarantor on the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement) and on the date hereof or
thereof such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on Annex 2.07; (ii) on the date hereof or thereof the
Obligors listed on Annex 2.07 are the record and beneficial owners of the
Pledged Equity Interests free of all Liens, rights or claims of other Persons
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests; and (iii) no consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the Borrowing Base and subject to Permitted Liens on all
other Collateral) status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof.
 
2.08             Promissory Notes.  Annex 2.08 sets forth a complete and correct
list of all Promissory Notes (other than any previously delivered to the
Custodian or held in a Securities Account referred to in Annex 2.09) held by any
Obligor on the date hereof (or held by a Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement) that are
either included in the Borrowing Base or have an aggregate unpaid principal
amount in excess of $75,000.

 
16

--------------------------------------------------------------------------------

 

2.09             Deposit Accounts and Securities Accounts.  Annex 2.09 sets
forth a complete and correct list of all Deposit Accounts, Securities Accounts
and Commodity Accounts of the Obligors on the date hereof (and of any Subsidiary
Guarantor on the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement), except for any Deposit Account specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments.
 
2.10             Commercial Tort Claims.  Annex 2.10 sets forth a complete and
correct list of all Commercial Tort Claims of the Obligors on the date hereof
(and of any Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement).
 
2.11             Intellectual Property and Licenses.
 
(a)               Annex 2.11 sets forth a true and complete list on the date
hereof (or on the date a Subsidiary Guarantor becomes a party hereto pursuant to
a Guarantee Assumption Agreement) of (i) all United States, state and foreign
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the business of such Obligor;
 
(b)               on the date hereof or thereof each Obligor is the sole and
exclusive owner of the entire right, title, and interest in and to all
Intellectual Property listed on Annex 2.11, and to each Obligor’s knowledge,
owns or has as of the date hereof or thereof the valid right to use all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, claims, encumbrances and licenses, except for Permitted
Liens and the licenses set forth on Annex 2.11;
 
(c)               to each Obligor’s knowledge, on the date hereof or thereof all
Intellectual Property owned by the Obligors is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and as of the date
hereof or thereof each Obligor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks in full force
and effect;
 
(d)               to each Obligor’s knowledge, on the date hereof or thereof all
Intellectual Property set forth in Annex 2.11 is valid and enforceable; no
holding, decision, or judgment has been rendered against any Obligor in any
action or proceeding before any court or administrative authority challenging
the validity of, any Obligor’s right to register, or any Obligor’s rights to own
or use, any Intellectual Property and no such action or proceeding is pending
or, to each Obligor’s knowledge, threatened;
 
(e)               on the date hereof or thereof all registrations and
applications for Copyrights, Patents and Trademarks owned by the Obligors are
standing in the name of an Obligor, and none of the Trademarks, Patents,
Copyrights or Trade Secrets owned by the Obligors has been licensed by any
Obligor to any Affiliate or third party, except as disclosed in Annex 2.11;

 
17

--------------------------------------------------------------------------------

 

(f)               as of the date hereof or thereof each Obligor has been using
appropriate statutory notice of registration in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights, in each case if material to the business of such Obligor;
 
(g)               as of the date hereof or thereof each Obligor uses adequate
standards of quality in the manufacture, distribution, and sale of all products
sold and in the provision of all services rendered under or in connection with
all Trademarks owned by or licensed to such Obligor and has taken all action
reasonably necessary to ensure that all licensees of such Trademarks use such
adequate standards of quality;
 
(h)               to each Obligor’s knowledge, as of the date hereof or thereof
the conduct of each Obligor’s business does not infringe upon or otherwise
violate any trademark, patent, copyright, trade secret or other intellectual
property right owned or controlled by a third party, and no claim has been made,
in writing, that the use of any Intellectual Property owned or used by any
Obligor (or any of its respective licensees) violates the asserted rights of any
third party;
 
(i)                to each Obligor’s knowledge, as of the date hereof or thereof
no third party is infringing upon or otherwise violating any rights in any
Intellectual Property owned or used by such Obligor, or any of its respective
licensees;
 
(j)                as of the date hereof or thereof, no settlement or consents,
covenants not to sue, nonassertion assurances, or releases have been entered
into by any Obligor or to which any Obligor is bound that adversely affect any
Obligor’s rights to own or use any Intellectual Property; and
 
(k)               as of the date hereof or thereof, no Obligor has made a
previous assignment, sale, transfer or agreement constituting a present or
future assignment, sale, transfer or agreement of any Intellectual Property that
has not been terminated or released, and there is no effective financing
statement or other document or instrument now executed, or on file or recorded
in any public office, granting a security interest in or otherwise encumbering
any part of the Intellectual Property, other than in favor of the Collateral
Agent.

 
18

--------------------------------------------------------------------------------

 

Section 3.             Guarantee.
 
3.01             The Guarantee.  The Subsidiary Guarantors hereby jointly and
severally guarantee to the Collateral Agent for the benefit of each of the
Secured Parties and their respective successors and assigns the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Guaranteed Obligations.  The Subsidiary Guarantors hereby further jointly
and severally agree that if the Borrower shall fail to pay in full when due
(whether at stated or extended maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Subsidiary Guarantors will jointly and severally
pay the same without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
 
3.02             Obligations Unconditional.  The obligations of the Subsidiary
Guarantors under Section 3.01 are irrevocable, absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of the Subsidiary Guarantors hereunder shall be absolute and unconditional under
any and all circumstances.  Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Subsidiary Guarantors hereunder, which
shall remain absolute and unconditional as described above:
 
(a)               at any time or from time to time, without notice to the
Subsidiary Guarantors, the time for any performance of or compliance with any of
the Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
 
(b)               any of the acts mentioned in any of the provisions of this
Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted;
 
(c)               the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or
 
(d)               any lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
perfected.
 
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 
19

--------------------------------------------------------------------------------

 

3.03             Reinstatement.  The obligations of the Subsidiary Guarantors
under this Section 3 shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Secured Parties on demand for
all reasonable and documented out-of-pocket costs and expenses (including
reasonable and documented fees and other charges of counsel (and excluding the
allocated costs of internal counsel)) incurred by the Secured Parties in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
 
3.04             Subrogation.  The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full in cash of all
Guaranteed Obligations (other than unasserted, contingent obligations), and the
expiration and termination of all commitments to extend credit under all Debt
Documents, they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
 
3.05             Remedies.  The Subsidiary Guarantors jointly and severally
agree that, as between the Subsidiary Guarantors and the Secured Parties, a
Guaranteed Obligation may be declared to be forthwith due and payable as
provided in the respective Debt Document therefor including, in the case of the
Credit Agreement, Article VII thereof (and shall be deemed to have become
automatically due and payable in the circumstances provided therein including,
in the case of the Credit Agreement, such Article VII) for purposes of Section
3.01 notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Subsidiary Guarantors and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the Borrower)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of Section 3.01.
 
3.06             Continuing Guarantee.  The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.
 
3.07             Instrument for the Payment of Money.  Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion action under New York CPLR Section 3213.

 
20

--------------------------------------------------------------------------------

 

3.08             Rights of Contribution.  The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.
 
For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations, (ii)
“Excess Payment” means, in respect of any Guaranteed Obligations, the amount
paid by an Excess Funding Guarantor in excess of its Pro Rata Share of such
Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.
 
3.09             General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of Section
3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 
21

--------------------------------------------------------------------------------

 

3.10             Indemnity by Borrower.  In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 3.04), the Borrower agrees that (a) in the event a
payment shall be made by any Subsidiary Guarantor under this Agreement, the
Borrower shall indemnify such Subsidiary Guarantor for the full amount of such
payment and such Subsidiary Guarantor shall be subrogated to the rights of the
Person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Subsidiary Guarantor shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part the Guaranteed Obligations, the Borrower shall indemnify such Subsidiary
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
 
Section 4.             Collateral.  As collateral security for the payment in
full when due (whether at stated maturity, by acceleration or otherwise) of its
Secured Obligations, each Obligor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties as hereinafter provided a security
interest in all of such Obligor’s right, title and interest in, to and under all
of the following, in each case whether tangible or intangible, wherever located,
and whether now owned by such Obligor or hereafter acquired and whether now
existing or hereafter coming into existence (all of the property described in
this Section 4 being collectively referred to herein as “Collateral”):
 
(a)               all Accounts, all Chattel Paper, all Deposit Accounts, all
Documents, all General Intangibles (including all Intellectual Property), all
Instruments (including all Promissory Notes), all Portfolio Investments, all
Pledged Debt, all Pledged Equity Interests, all Investment Property not covered
by the foregoing (including all Securities, all Securities Accounts and all
Security Entitlements with respect thereto and Financial Assets carried therein,
and all Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;
 
(b)               to the extent related to any Collateral, all Supporting
Obligations;
 
(c)               to the extent related to any Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Obligor or any computer bureau or service company from
time to time acting for such Obligor); and
 
(d)               all Proceeds of any of the foregoing Collateral.

 
22

--------------------------------------------------------------------------------

 

IT BEING UNDERSTOOD, HOWEVER, that in no event shall the security interest
granted under this Section 4 attach to (A) any contract, property rights,
obligation, instrument or agreement to which an Obligor is a party (or to any of
its rights or interests thereunder) if the grant of such security interest would
constitute or result in either (i) the abandonment, invalidation or
unenforceability of any right, title or interest of such Obligor therein or (ii)
a breach or termination pursuant to the terms of, or a default under, any such
contract, property rights, obligation, instrument or agreement (other than to
the extent that any such terms would be rendered ineffective by Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect in the
relevant jurisdiction) or (B) any Excluded Assets, and notwithstanding anything
to the contrary provided in this Agreement, the term “Collateral” shall not
include, and the Obligors shall not be deemed to have granted a security
interest in, any Excluded Assets.
 
Section 5.             Certain Agreements Among Secured Parties.
 
5.01             Priorities; Additional Collateral.
 
(a)               Pari Passu Status of Obligations.  Each Lender and each
Designated Indebtedness Holder by acceptance of the benefits of this Agreement
and the other Security Documents agrees that their respective interests in the
Security Documents and the Collateral shall rank pari passu and that the Secured
Obligations shall be equally and ratably secured by the Security Documents
subject to the terms hereof and the priority of payment established in
Section 8.06.
 
(b)               Sharing of Guaranties and Liens.  Each Lender and each
Designated Indebtedness Holder by acceptance of the benefits of this Agreement
and the other Security Documents agrees that (i) such Secured Party will not
accept from any Subsidiary of the Borrower any guarantee of any of the
Guaranteed Obligations unless such guarantor simultaneously guarantees the
payment of all of the Guaranteed Obligations owed to all Secured Parties and
(ii) such Secured Party will not hold, take, accept or obtain any Lien upon any
assets of any Obligor or any Subsidiary of the Borrower to secure the payment
and performance of the Secured Obligations except and to the extent that such
Lien is in favor of the Collateral Agent pursuant to this Agreement or another
Security Document to which the Collateral Agent is a party for the benefit of
all of the Secured Parties as provided herein.
 
Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

 
23

--------------------------------------------------------------------------------

 

5.02             Turnover of Collateral.  If a Secured Party acquires custody,
control or possession of any Collateral or the Proceeds therefrom, other than
pursuant to the terms of this Agreement, such Secured Party shall promptly (but
in any event within five Business Days) cause such Collateral or Proceeds to be
Delivered in accordance with the provisions of this Agreement.  Until such time
as such Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.
 
5.03             Cooperation of Secured Parties.  Each Secured Party will
cooperate with the Collateral Agent and with each other Secured Party in the
enforcement of the Liens upon the Collateral and otherwise in order to
accomplish the purposes of this Agreement and the Security Documents.
 
5.04             Limitation upon Certain Independent Actions by Secured
Parties.  No Secured Party shall have any right to institute any action or
proceeding to enforce any term or provision of the Security Documents or to
enforce any of its rights in respect of the Collateral or to exercise any other
remedy pursuant to the Security Documents or at law or in equity, for the
purpose of realizing on the Collateral, or by reason of jeopardy of any
Collateral, or for the execution of any trust or power hereunder (collectively,
the “Specified Actions”), unless the Required Secured Parties have delivered
written instructions to the Collateral Agent and the Collateral Agent shall have
failed to act in accordance with such instructions within 30 days
thereafter.  In such case but not otherwise, the Required Secured Parties may
appoint one Person to act on behalf of the Secured Parties solely to take any of
the Specified Actions (the “Appointed Party”), and, upon the acceptance of its
appointment as Appointed Party, the Appointed Party shall be entitled to
commence proceedings in any court of competent jurisdiction or to take any other
Specified Actions as the Collateral Agent might have taken pursuant to this
Agreement or the Security Documents (in accordance with the directions of the
Required Secured Parties).  The Obligors acknowledge and agree that should the
Appointed Party act in accordance with this provision, such Appointed Party will
have all the rights, remedies, benefits and powers as are granted to the
Collateral Agent pursuant hereto or pursuant to any Security Documents.
 
5.05             No Challenges.  In no event shall any Secured Party take any
action to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such
action.  Each of the Secured Parties agrees that it will not take any action to
challenge, contest or dispute the validity, enforceability or secured status of
any other Secured Party’s claims against any Obligor (other than any such claim
resulting from a breach of this Agreement by a Secured Party, or any challenge,
contest or dispute alleging arithmetical error in the determination of a claim),
or that would have the effect of invalidating any such claim, or support any
Person who takes any such action.

 
24

--------------------------------------------------------------------------------

 

5.06             Rights of Secured Parties as to Secured
Obligations.  Notwithstanding any other provision of this Agreement, the right
of each Secured Party to receive payment of the Secured Obligations held by such
Secured Party when due (whether at the stated maturity thereof, by acceleration
or otherwise) as expressed in any instrument evidencing or agreement governing
such Secured Obligations, or to institute suit for the enforcement of such
payment on or after such due date, and the obligation of the Obligors to pay
their respective Secured Obligations when due, shall not be impaired or affected
without the consent of such Secured Party given in accordance with the Debt
Documents to which such Secured Party is a party or its Secured Obligations are
bound; provided that, notwithstanding the foregoing, each Secured Party agrees
that it will not attempt to exercise remedies with respect to any Collateral
except as provided in this Agreement.
 
Section 6.             Designation of Designated Indebtedness; Recordkeeping,
Etc.

 
6.01             Designation of Other Secured Indebtedness.  The Borrower may at
any time designate as “Designated Indebtedness” hereunder any Other Secured
Indebtedness satisfying the terms and conditions of the definition of “Secured
Longer-Term Indebtedness” in the Credit Agreement and the provisions of Section
6.01(b) of the Credit Agreement, such designation to be effected by delivery to
the Collateral Agent of a notice substantially in the form of Exhibit A or in
such other form approved by the Collateral Agent (a “Notice of Designation”),
which notice shall identify such Other Secured Indebtedness, request that such
Other Secured Indebtedness be designated as “Designated Indebtedness” hereunder
and be accompanied by a certificate of a Financial Officer delivered to the
Administrative Agent, each Financing Agent, each Designated Indebtedness Holder
party hereto and the Collateral Agent:
 
(a)               certifying that such Other Secured Indebtedness satisfies the
conditions of this Section, and that after giving effect to such designation and
the incurrence of such Designated Indebtedness, no Default or Event of Default
or Trigger Event shall have occurred and be continuing;
 
(b)               attaching (and certifying as true and complete) copies of the
Designated Indebtedness Documents for such Designated Indebtedness (including
all schedules and exhibits, and all amendments or supplements, thereto); and
 
(c)               identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each holder of such Designated Indebtedness).
 
No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent a joinder agreement in form and substance satisfactory to the Collateral
Agent, appropriately completed and duly executed and delivered by each party
thereto, pursuant to which such Financing Agent (or, if there is no Financing
Agent, such holder) shall have become a party hereto and assumed the obligations
of a Financing Agent (or holder) hereunder, as applicable.

 
25

--------------------------------------------------------------------------------

 

6.02            Recordkeeping.  The Collateral Agent will maintain books and
records necessary to enable it to determine at any time all transactions under
this Agreement which have occurred on or prior to such time.  Each Obligor
agrees that such books and records maintained in good faith by the Collateral
Agent shall be conclusive as to the matters contained therein absent manifest
error.  Each Obligor shall have the right to inspect such books and records at
any time upon reasonable prior notice.
 
Section 7.             Covenants of the Obligors.  In furtherance of the grant
of the security interest pursuant to Section 4, each Obligor hereby agrees with
the Collateral Agent for the benefit of the Secured Parties as follows:
 
7.01            Delivery and Other Perfection.
 
(a)      With respect to any Portfolio Investment or other Collateral as to
which physical possession by the Collateral Agent or the Custodian is required
in order for such Portfolio Investment or Collateral to have been “Delivered”,
such Obligor shall take such actions as shall be necessary to effect Delivery
thereof (A) no later than the date on which the Borrower delivers its first
Borrowing Request (as defined in the Credit Agreement) to the Administrative
Agent in the case of any such Portfolio Investment or Collateral owned on or
prior to the Effective Date and (B) within ten (10) days after the acquisition
thereof by an Obligor with respect to any such Portfolio Investment or
Collateral acquired after the Effective Date. As to all other Collateral, such
Obligor shall cause the same to be Delivered within three Business Days of the
acquisition thereof, provided that Delivery shall not be required with respect
to (1) accounts of the type described in clauses (A) – (E) of Section 7.06 to
the extent set forth therein, and (2) immaterial assets so long as (x) such
assets are not included in the Borrowing Base, (y) the Collateral Agent has a
perfected first priority lien (subject to Eligible Liens) on such assets and no
other Person exercises Control over such assets and such assets have not been
otherwise “Delivered” to any other Person, and (z) the aggregate value of such
assets described in this Section 7.01(a)(2) does not at any time exceed $75,000;
and provided further that the proviso to clause (h) of the definition of
“Delivery” does not apply to any participation in a loan held by an Obligor
pursuant only to a customary participation agreement (it being understood that
under no circumstances will participations in a loan be included as an Eligible
Portfolio Investment whether or not such clause (h) has been complied with).  In
addition, and without limiting the generality of the foregoing, each Obligor
shall promptly from time to time give, execute, deliver, file, record, authorize
or obtain all such financing statements, continuation statements, notices,
instruments, documents, account control agreements or any other agreements or
consents or other papers as may be necessary in the reasonable judgment of the
Collateral Agent to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to enable the
Collateral Agent to exercise and enforce its rights hereunder with respect to
such security interest, and without limiting the foregoing, shall:

 
26

--------------------------------------------------------------------------------

 

(i)                keep full and accurate books and records relating to the
Collateral in all material respects; and
 
(ii)               permit representatives of the Collateral Agent, upon
reasonable notice, at any time during normal business hours to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of the Collateral Agent to be present at such Obligor’s place of
business to receive copies of communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Obligor with respect to the Collateral, all in such manner as the Collateral
Agent may reasonably require; provided that each such Obligor shall be entitled
to have its representatives and advisors present during any inspection of its
books and records at such Obligor’s place of business and the Collateral Agent
shall not conduct more than two (2) such inspections and visits in any calendar
year unless an Event of Default has occurred and is continuing at the time of
any subsequent inspections during such calendar year.
 
(b)      Unless released from the Collateral pursuant to Section 10.03(e) or
(f), once any Collateral has been Delivered, the Obligors shall not take or
permit any action that would result in such Collateral no longer being Delivered
hereunder and shall promptly from time to time give, execute, deliver, file,
record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary in the
reasonable judgment of the Collateral Agent to continue the Delivered status of
any Collateral.  Without limiting the generality of the foregoing, the Obligors
shall not terminate any arrangement with the Custodian unless and until a
successor Custodian reasonably satisfactory to the Collateral Agent has been
appointed and has executed all documentation necessary to continue the Delivered
status of the Collateral, which documentation shall be in form and substance
reasonably satisfactory to the Collateral Agent.
 
7.02             Name; Jurisdiction of Organization, Etc.  Each Obligor agrees
that (a) without providing at least thirty (30) days prior written notice to the
Collateral Agent, such Obligor will not change its name, its place of business
or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if such Obligor does not
have an organizational identification number and later obtains one, such Obligor
will forthwith notify the Collateral Agent of such organizational identification
number, and (c) such Obligor will not change its type of organization,
jurisdiction of organization or other legal structure unless such change is
specifically permitted hereby or by the Credit Agreement and such Obligor
provides the Collateral Agent with at least thirty (30) days prior written
notice of such permitted change (or such shorter period approved by the
Collateral Agent).

 
27

--------------------------------------------------------------------------------

 

7.03             Other Liens, Financing Statements or Control.  Except as
otherwise permitted under Section 6.02 of the Credit Agreement and the
applicable provisions of each other Debt Document, the Obligors shall not (a)
create or suffer to exist any Lien upon or with respect to any Collateral, (b)
file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Collateral Agent is not named as
the sole Collateral Agent for the benefit of the Secured Parties, or (c) cause
or permit any Person other than the Collateral Agent to have Control of any
Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.
 
7.04             Transfer of Collateral.  Except as otherwise permitted under
the Credit Agreement and the other Debt Documents, the Obligors shall not sell,
transfer, assign or otherwise dispose of any Collateral.
 
7.05             Additional Subsidiary Guarantors.  As contemplated by
Section 5.08 of the Credit Agreement, new Subsidiaries (other than a Financing
Subsidiary) of the Borrower formed or acquired by the Borrower after the date
hereof, existing Subsidiaries of the Borrower that after the date hereof cease
to constitute Financing Subsidiaries under the Credit Agreement, and any other
Person that otherwise becomes a Subsidiary within the meaning of the definition
thereof, are required to become a “Subsidiary Guarantor” under this Agreement,
by executing and delivering to the Collateral Agent a Guarantee Assumption
Agreement in the form of Exhibit B hereto. Accordingly, upon the execution and
delivery of any such Guarantee Assumption Agreement by any such Subsidiary, such
Subsidiary shall automatically and immediately, and without any further action
on the part of any Person, become a “Subsidiary Guarantor” and an “Obligor” for
all purposes of this Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and
2.11 hereto shall be deemed to be supplemented in the manner specified in such
Guarantee Assumption Agreement.  In addition, upon execution and delivery of any
such Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement.
 
7.06             Control Agreements.  No Obligor shall open or maintain any
account with any bank, securities intermediary or commodities intermediary
(other than (A) any such accounts that are maintained by the Borrower in its
capacity as “servicer” for a Financing Subsidiary or any Agency Account, (B) any
such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, and (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000, provided that in the case
of each of the foregoing clauses (A) through (E), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account (within the meaning of the Uniform Commercial Code)
and such account shall not have been otherwise “Delivered” to any other Person)
unless such Obligor has notified the Collateral Agent of such account and the
Collateral Agent has Control over such account pursuant to a control agreement
in form and substance reasonably satisfactory to the Collateral Agent.

 
28

--------------------------------------------------------------------------------

 

7.07             Credit Agreement.  Each Subsidiary Guarantor agrees to perform,
comply with and be bound by the covenants contained in Articles V and VI of the
Credit Agreement (which provisions are incorporated herein by reference)
applicable to such Subsidiary Guarantor as if each Subsidiary Guarantor were a
signatory to the Credit Agreement.
 
7.08             Pledged Equity Interests.
 
(a)               In the event any Obligor acquires rights in any Pledged Equity
Interest after the date hereof or any Excluded Equity Interest held by any
Obligor becomes a Pledged Equity Interest after the date hereof because it
ceases to constitute an Excluded Equity Interest, such Obligor shall deliver to
the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, reflecting such new Pledged Equity
Interests.  Notwithstanding the foregoing, it is understood and agreed that the
security interest of the Collateral Agent shall attach to all Pledged Equity
Interests immediately upon any Obligor’s acquisition of rights therein and shall
not be affected by the failure of any Obligor to deliver a supplement to Annex
2.07 as required hereby; and
 
(b)               Without the prior written consent of the Collateral Agent, no
Obligor shall vote to enable or take any other action to: (a) amend or terminate
any partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Obligor with respect to any
Pledged Equity Interest in a manner inconsistent with the terms of this
Agreement or any Debt Document or that adversely affects the validity,
perfection or priority of the Collateral Agent’s security interest or the
ability of the Collateral Agent to exercise its rights and remedies under this
Agreement with respect to such Pledged Equity Interest, (b) other than as
permitted under the Credit Agreement and each other Debt Document, permit any
issuer of any Pledged Equity Interest to dispose of all or a material portion of
their assets, or (c) cause any issuer of any Pledged Equity Interests which are
interests in a partnership or limited liability company and which are not
securities (for purposes of the NYUCC) on the date hereof to elect or otherwise
take any action to cause such Pledged Equity Interests to be treated as
securities for purposes of the NYUCC; except if such Obligor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable in the Collateral
Agent’s reasonable discretion to establish the Collateral Agent’s Control
thereof; and
 
(c)               Each Obligor consents to the grant by each other Obligor of a
security interest in all Pledged Equity Interests to the Collateral Agent and,
without limiting the foregoing, consents to the transfer of any Pledged Equity
Interest to the Collateral Agent or its nominee following the occurrence and
during the continuation of an Event of Default and to the substitution of the
Collateral Agent or its nominee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related thereto.

 
29

--------------------------------------------------------------------------------

 

7.09             Voting Rights, Dividends, Etc. in Respect of Pledged Interests.
 
(a)               So long as no Event of Default or Trigger Event shall have
occurred and be continuing:
 
(i)                each Obligor may exercise any and all voting and other
consensual rights pertaining to any Pledged Interests for any purpose not
inconsistent with the terms of this Agreement or any Debt Document; provided,
however, that none of the Obligors will exercise or refrain from exercising any
such right, as the case may be, if such action (or inaction) could reasonably be
expected to adversely affect in any material respect the value, liquidity or
marketability of any Collateral in a manner inconsistent with the terms of this
Agreement or any Debt Document or the creation, perfection and priority of the
Collateral Agent’s Lien or the ability of the Collateral Agent to exercise its
rights and remedies under this Agreement with respect to such Pledged Interest;
 
(ii)               each of the Obligors may receive and retain any and all
dividends, interest or other distributions paid in respect of the Pledged
Interests to the extent permitted by the Debt Documents; provided, however, that
(except with respect to any Pledged Debt that is also a Portfolio Investment)
any and all (A) dividends and interest paid or payable other than in cash in
respect of, and Instruments and other property received, receivable or otherwise
distributed in respect of or in exchange for, any Pledged Interests, (B)
dividends and other distributions paid or payable in cash in respect of any
Pledged Interests in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Pledged Interests, together with any
dividend, interest or other distribution or payment which at the time of such
payment was not permitted by the Debt Documents, shall be, and shall forthwith
be delivered to the Collateral Agent to hold as, Pledged Interests and shall, if
received by any of the Obligors, be received in trust for the benefit of the
Collateral Agent, shall be segregated from the other property or funds of the
Obligors, and shall be forthwith delivered to the Collateral Agent in the exact
form received with any necessary indorsement and/or appropriate stock powers
duly executed in blank, to be held by the Collateral Agent as Pledged Interests
and as further collateral security for the Secured Obligations; and
 
(iii)              the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to any Obligor all such proxies and other instruments as
such Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof.
 
(b)               Upon the occurrence and during the continuance of an Event of
Default or a Trigger Event:

 
30

--------------------------------------------------------------------------------

 

(i)                all rights of each Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;
 
(ii)               the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt or other Portfolio Investments to make payment
directly to the Collateral Agent (or its designee) and may collect any and all
moneys due or to become due to any Obligor in respect of the Pledged Debt or
other Portfolio Investments, and each of the Obligors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;
 
(iii)              without limiting the generality of the foregoing, the
Collateral Agent may at its option exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Pledged Interests or any Portfolio Investments as if it were the
absolute owner thereof, including, without limitation, the right to exchange, in
its discretion, any and all of the Pledged Interests or any Portfolio
Investments upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any issuer thereof, or upon the exercise by any such issuer
of any right, privilege or option pertaining to any Pledged Interests or any
Portfolio Investments, and, in connection therewith, to deposit and deliver any
and all of the Pledged Interests or any Portfolio Investments with any
committee, depository, transfer agent, registrar or other designated agent upon
such terms and conditions as it may determine; and
 
(iv)              all dividends, distributions, interest and other payments that
are received by any of the Obligors contrary to the provisions of Section
7.09(b)(i) hereof shall be received in trust for the benefit of the Collateral
Agent, shall be segregated from other funds of the Obligors, and shall be
forthwith paid over to the Collateral Agent as Pledged Interests in the exact
form received with any necessary indorsement and/or appropriate stock powers
duly executed in blank, to be held by the Collateral Agent as Pledged Interests
and as further collateral security for the Secured Obligations.
 
7.10             Commercial Tort Claims.  Each Obligor agrees that with respect
to any Commercial Tort Claim in excess of $100,000 individually hereafter
arising it shall deliver to the Collateral Agent a completed Pledge Supplement,
together with all supplements to Annexes thereto, identifying such new
Commercial Tort Claims.
 
7.11             Intellectual Property.  Each Obligor hereby covenants and
agrees as follows:

 
31

--------------------------------------------------------------------------------

 

(a)               it shall not do any act or omit to do any act whereby any of
the Intellectual Property which such Obligor determines in its reasonable
business judgment is material to the business of such Obligor may lapse, or
become abandoned, dedicated to the public, or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
granted therein;
 
(b)               it shall not, with respect to any Trademarks which such
Obligor determines in its reasonable business judgment are material to the
business of such Obligor, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any such Trademark at a level which such Obligor determines in its reasonable
business judgment to be appropriate to maintain the value of such Trademarks,
and each Obligor shall take all steps reasonably necessary to ensure that
licensees of such Trademarks use such consistent standards of quality;
 
(c)               it shall promptly notify the Collateral Agent if it knows or
has reason to know that any item of the Intellectual Property that in its
reasonable business judgment is material to the business of any Obligor may
become (a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any material adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court, other than in the ordinary course of prosecuting
and/or maintaining the applications or registrations of such Intellectual
Property;
 
(d)               it shall take all reasonable steps in the United States Patent
and Trademark Office, the United States Copyright Office, any state registry or
any foreign counterpart of the foregoing, to pursue any application and maintain
any registration of each Trademark, Patent, and Copyright owned by any Obligor
that such Obligor determines in its reasonable business judgment is material to
its business which is now or shall become included in the Intellectual Property
Collateral;
 
(e)               in the event that it has knowledge that any Intellectual
Property owned by or exclusively licensed to any Obligor is infringed,
misappropriated, or diluted by a third party, such Obligor shall, except as it
determines otherwise in its reasonable business judgment, promptly take all
reasonable actions to stop such infringement, misappropriation, or dilution and
protect its rights in such Intellectual Property including, but not limited to,
the initiation of a suit for injunctive relief and to recover damages;
 
(f)                it shall promptly (but in no event more than thirty (30) days
after any Obligor obtains knowledge thereof) report to the Collateral Agent (i)
the filing by or on behalf of such Obligor of any application to register any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any state registry or foreign counterpart of
the foregoing and (ii) the registration of any Intellectual Property owned by
such Obligor by any such office, in each case by executing and delivering to the
Collateral Agent a completed Pledge Supplement, together with all supplements to
Annexes thereto;

 
32

--------------------------------------------------------------------------------

 

(g)               it shall, promptly upon the reasonable request of the
Collateral Agent, execute and deliver to the Collateral Agent any document
required to acknowledge, confirm, register, record, or perfect the Collateral
Agent’s interest in any part of the Intellectual Property Collateral, whether
now owned or hereafter acquired by or on behalf of such Obligor, including,
without limitation, intellectual property security agreements in the form of
Exhibit C hereto;
 
(h)               it shall hereafter use commercially reasonable efforts so as
not to permit the inclusion in any contract to which it hereafter becomes a
party of any provision that could or might in any way materially impair or
prevent the creation of a security interest in, or the assignment of, such
Obligor’s rights and interests in any property included within the definitions
of any Intellectual Property acquired under such contracts;
 
(i)                it shall take all steps reasonably necessary to protect the
secrecy of all Trade Secrets, including, without limitation, entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents; and
 
(j)                it shall continue to collect, at its own expense, all amounts
due or to become due to such Obligor in respect of the Intellectual Property
Collateral or any portion thereof.  In connection with such collections, each
Obligor may take (and, while an Event of Default or Trigger Event exists at the
Collateral Agent’s reasonable direction, shall take) such action as such Obligor
or the Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts.  Notwithstanding the foregoing, while an Event of
Default or Trigger Event exists the Collateral Agent shall have the right at any
time, to notify, or require any Obligor to notify, any obligors with respect to
any such amounts of the existence of the security interest created hereby.
 
Section 8.             Acceleration Notice; Remedies; Distribution of
Collateral.
 
8.01             Notice of Acceleration.  Upon receipt by the Collateral Agent
of a written notice from any Secured Party or the Borrower which (i) expressly
refers to this Agreement, (ii) describes an event or condition which has
occurred and is continuing and (iii) expressly states that such event or
condition constitutes an Acceleration as defined herein, the Collateral Agent
shall promptly notify each other party hereto of the receipt and contents
thereof (any such notice is referred to herein as a “Acceleration Notice”).
 
8.02             Preservation of Rights.  The Collateral Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

 
33

--------------------------------------------------------------------------------

 

8.03             Events of Default, Etc.  During the period during which an
Event of Default or Trigger Event shall have occurred and be continuing:
 
(a)               each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request;
 
(b)               the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;
 
(c)               the Collateral Agent shall have all of the rights and remedies
with respect to the Collateral of a secured party under the Uniform Commercial
Code (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including the right, to the fullest extent permitted by applicable
law, to exercise all voting, consensual and other powers of ownership pertaining
to the Collateral as if the Collateral Agent were the sole and absolute owner
thereof (and each Obligor agrees to take all such action as may be appropriate
to give effect to such right);
 
(d)               the Collateral Agent in its discretion may, in its name or in
the name of any Obligor or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so; and
 
(e)               the Collateral Agent may, upon reasonable prior notice
(provided that at least ten Business Days’ prior notice shall be deemed to be
reasonable) to the Obligors of the time and place (or, if such sale is to take
place on the NYSE or any other established exchange or market, prior to the time
of such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems
appropriate, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter, to the fullest extent permitted by
law, hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of the
Obligors, any such demand, notice and right or equity being hereby expressly
waived and released, to the fullest extent permitted by law.

 
34

--------------------------------------------------------------------------------

 

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.
 
The proceeds of each collection, sale or other disposition under this Section
shall be applied in accordance with Section 8.06.
 
The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  The Obligors acknowledge
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.
 
8.04             Deficiency.  If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 8.03 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Obligors shall remain liable for any deficiency.
 
8.05             Private Sale.  The Collateral Agent and the Secured Parties
shall incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner.  Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, so long as such private sale was conducted
in a commercially reasonable manner.
 
8.06             Application of Proceeds.  Except as otherwise herein expressly
provided, the proceeds of any collection, sale or other realization by the
Collateral Agent of all or any part of the Collateral of any Obligor pursuant
hereto, and any other cash of any Obligor at the time held by the Collateral
Agent under this Agreement in respect of Collateral or in respect of the
guaranty obligations of the Subsidiary Guarantors under this Agreement, shall be
applied by the Collateral Agent as follows:

 
35

--------------------------------------------------------------------------------

 

First, to the payment of reasonable and documented costs and expenses of such
collection, sale or other realization, including reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the reasonable and
documented fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;
 
Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;
 
Third, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the loans under the Credit Agreement shall be deemed then due and payable
whether or not any Acceleration of such loans has occurred); and
 
Fourth, after application as provided in clauses “First” “Second” and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.
 
In making the allocations required by this Section, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct.  The Collateral Agent may, in its
sole discretion, at the time of any application under this Section, withhold all
or any portion of the proceeds otherwise to be applied to the Secured
Obligations as provided above and maintain the same in a segregated cash
collateral account in the name and under the exclusive Control of the Collateral
Agent, to the extent that it in good faith believes that the information
provided to it pursuant to Section 9.02 is either incomplete or inaccurate and
that application of the full amount of such proceeds to the Secured Obligations
would be disadvantageous to any Secured Party.  All distributions made by the
Collateral Agent pursuant to this Section shall be final (subject to any decree
of any court of competent jurisdiction), and the Collateral Agent shall have no
duty to inquire as to the application by the other Secured Parties of any
amounts distributed to them.
 
8.07             Attorney-in-Fact.  Without limiting any rights or powers
granted by this Agreement to the Collateral Agent while no Event of Default or
Trigger Event has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default or Trigger Event, the Collateral Agent is
hereby appointed the attorney-in-fact of each Obligor for the purpose of
carrying out the provisions of this Section 8 and taking any action and
executing any instruments which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, so long as the Collateral Agent shall be
entitled under this Section 8 to make collections in respect of the Collateral,
the Collateral Agent shall have the right and power to receive, endorse and
collect all checks made payable to the order of any Obligor representing any
dividend, payment or other distribution in respect of the Collateral or any part
thereof and to give full discharge for the same.

 
36

--------------------------------------------------------------------------------

 

8.08             Grant of Intellectual Property License.  For the purpose of
enabling the Collateral Agent, upon the occurrence and during the continuance of
an Event of Default or Trigger Event, to exercise rights and remedies hereunder
at such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Obligor hereby grants to the Collateral Agent, if and
only to the extent of such Obligor’s rights to grant the same, an irrevocable,
non-exclusive license to use, assign, license or sublicense any of the
Intellectual Property Collateral (other than any Excluded Assets) now owned or
hereafter acquired by such Obligor.  Such license shall include access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.
 
Section 9.             The Collateral Agent.
 
9.01             Appointment; Powers and Immunities.  Each Lender, the
Administrative Agent, each Financing Agent and, by acceptance of the benefits of
this Agreement and the other Security Documents, each Designated Indebtedness
Holder hereby irrevocably appoints and authorizes ING to act as its agent
hereunder with such powers as are specifically delegated to the Collateral Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto.  The Collateral Agent (which term as used in this
sentence and in Section 9.06 and the first sentence of Section 9.07 shall
include reference to its Affiliates and its own and its Affiliates’ officers,
directors, employees and agents):
 
(a)               shall have no duties or responsibilities except those
expressly set forth in this Agreement and shall not by reason of this Agreement
be a trustee for, or a fiduciary with respect to, any Lender or Designated
Indebtedness Holder;
 
(b)               shall not be responsible to the Lenders, the Administrative
Agent, the Financing Agents or the Designated Indebtedness Holders for any
recitals, statements, representations or warranties contained in this Agreement
or in any notice delivered hereunder, or in any other certificate or other
document referred to or provided for in, or received by it under, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document referred
to or provided for herein or therein or for any failure by the Obligors or any
other Person to perform any of its obligations hereunder;
 
(c)               shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 9.07, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and

 
37

--------------------------------------------------------------------------------

 

(d)               shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct.
 
9.02             Information Regarding Secured Parties.  The Borrower will at
such times and from time to time as shall be reasonably requested by the
Collateral Agent, supply a list in form and detail reasonably satisfactory to
the Collateral Agent setting forth the amount of the Secured Obligations held by
each Secured Party (excluding, so long as ING is both the Collateral Agent and
the Administrative Agent, the Credit Agreement Obligations) as at a date
specified in such request.  The Collateral Agent shall provide any such list to
any Secured Party upon request.  The Collateral Agent shall be entitled to rely
upon such information, and such information shall be conclusive and binding for
all purposes of this Agreement, except to the extent the Collateral Agent shall
have been notified by a Secured Party that such information as set forth on any
such list is inaccurate or in dispute between such Secured Party and the
Borrower.
 
9.03             Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram, cable or
electronic mail) believed by it in good faith to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Collateral Agent.  As to any matters not expressly
provided for by this Agreement, the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Secured Parties, and such
instructions of the Required Secured Parties and any action taken or failure to
act pursuant thereto shall be binding on all of the Secured Parties.  If in one
or more instances the Collateral Agent takes any action or assumes any
responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Agent that it will take the same or similar action or assume the same
or similar responsibility in any other instance.
 
9.04             Rights as a Secured Party.  With respect to its obligation to
extend credit under the Credit Agreement, ING (and any successor acting as
Collateral Agent) in its capacity as a Lender under the Credit Agreement shall
have the same rights and powers hereunder as any other Secured Party and may
exercise the same as though it were not acting as Collateral Agent, and the term
“Secured Party” or “Secured Parties” shall, unless the context otherwise
indicates, include the Collateral Agent in its individual capacity.  ING (and
any successor acting as Collateral Agent) and its Affiliates may (without having
to account therefor to any other Secured Party) accept deposits from, lend money
to, make investments in and generally engage in any kind of banking, trust or
other business with any of the Obligors (and any of their Subsidiaries or
Affiliates) as if it were not acting as Collateral Agent, and ING and its
Affiliates may accept fees and other consideration from any of the Obligors for
services in connection with this Agreement or otherwise without having to
account for the same to the other Secured Parties.

 
38

--------------------------------------------------------------------------------

 

9.05             Indemnification.  Each Lender and each Designated Indebtedness
Holder by acceptance of the benefits of this Agreement and the other Security
Documents agrees to indemnify the Collateral Agent and each Related Party of the
Collateral Agent (each such Person being called an “Indemnitee”) (to the extent
not reimbursed under Section 10.04, but without limiting the obligations of the
Obligors under Section 10.04) ratably in accordance with the aggregate Secured
Obligations held by the Lenders and the Designated Indebtedness Holders, for any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of or by reason of
any investigation in connection with or in any way relating to or arising out of
this Agreement, any other Debt Documents, or any other documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Obligors are obligated to pay
under Section 10.04, but excluding, unless an Event of Default or a Trigger
Event has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided,
that no Lender or Designated Indebtedness Holder shall be liable for any of the
foregoing to the extent they are determined by a court of competent jurisdiction
in a final, nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the party to be indemnified.
 
9.06             Non-Reliance on Collateral Agent and Other Secured
Parties.  The Administrative Agent and each Financing Agent (and each Lender and
each Designated Indebtedness Holder by acceptance of the benefits of this
Agreement and the other Security Documents) agrees that it has, independently
and without reliance on the Collateral Agent or any other Secured Party, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Borrower, the Subsidiary Guarantors and their
Subsidiaries and decision to extend credit to the Borrower in reliance on this
Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
any Debt Document to which it is a party.  Except as otherwise expressly
provided herein, the Collateral Agent shall not be required to keep itself
informed as to the performance or observance by any Obligor of this Agreement,
any other Debt Document or any other document referred to or provided for herein
or therein or to inspect the properties or books of any Obligor.  The Collateral
Agent shall not have any duty or responsibility to provide any other Secured
Party with any credit or other information concerning the affairs, financial
condition or business of any Obligor or any of its Subsidiaries (or any of their
Affiliates) that may come into the possession of the Collateral Agent or any of
its Affiliates, except for notices, reports and other documents and information
expressly required to be furnished to the other Secured Parties by the
Collateral Agent hereunder.

 
39

--------------------------------------------------------------------------------

 

9.07             Failure to Act.  Except for action expressly required of the
Collateral Agent hereunder, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the other Secured Parties of their
indemnification obligations under Section 9.05 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Collateral Agent shall not be required to take any action that
in the judgment of the Collateral Agent would violate any applicable law.
 
9.08             Resignation of Collateral Agent.  Subject to the appointment
and acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by giving notice thereof to the other Secured
Parties and the Obligors.  Upon any such resignation, the Required Secured
Parties shall have the right, with the consent of the Borrower not to be
unreasonably withheld provided that no such consent shall be required if an
Event of Default or Trigger Event has occurred and is continuing to appoint a
successor Collateral Agent.  If no successor Collateral Agent shall have been so
appointed by the Required Secured Parties and shall have accepted such
appointment within 30 days after the retiring Collateral Agent’s giving of
written notice of resignation of the retiring Collateral Agent, then the
retiring Collateral Agent may, on behalf of the other Secured Parties, appoint a
successor Collateral Agent, that shall be a financial institution that has an
office in New York, New York and has a combined capital and surplus and
undivided profits of at least $1,000,000,000.  Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, such
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent, and
the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder.  After any retiring Collateral Agent’s resignation
hereunder as Collateral Agent, the provisions of this Section 9 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Collateral Agent.  The fees payable by the
Borrower to a successor Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor,
and such payment to be made as and when invoiced by the successor Collateral
Agent.
 
9.09             Agents and Attorneys-in-Fact.  The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 
40

--------------------------------------------------------------------------------

 

Section 10.           Miscellaneous.
 
10.01           Notices.  All notices, requests, consents and other demands
hereunder and other communications provided for herein shall be given or made in
writing, (a) to any party hereto, telecopied, (to the extent provided in Section
9.01 of the Credit Agreement) e-mailed or delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages hereof
or, in the case of any Financing Agent or Designated Indebtedness Holder that
shall become a party hereto after the date hereof, at such “Address for Notices”
as shall be specified pursuant to or in connection with the joinder agreement
executed and delivered by such Financing Agent or Designated Indebtedness Holder
pursuant to Section 6.01 (provided that notices to any Subsidiary Guarantor
shall be given to such Subsidiary Guarantor care of the Borrower at the address
for the Borrower specified herein) or (b) as to any party, at such other address
as shall be designated by such party in a written notice to each other
party.  All notices to any Lender or Designated Indebtedness Holder that is not
a party hereto shall be given to the Administrative Agent or Financing Agent for
such Designated Indebtedness Holder.
 
10.02           No Waiver.  No failure on the part of the Collateral Agent or
any other Secured Party to exercise, and no course of dealing with respect to,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise by any Secured
Party of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.
 
10.03           Amendments, Etc.  Except as otherwise provided in any Security
Document, the terms of this Agreement and the other Security Documents may be
waived, altered or amended only by an instrument in writing duly executed by
each Obligor and the Collateral Agent, with the consent of the Required Secured
Parties; provided, that, subject to Section 2.16(b) of the Credit Agreement:
 
(a)               no such amendment shall adversely affect the relative rights
of any Secured Party as against any other Secured Party without the prior
written consent of such first Secured Party,
 
(b)               without the prior written consent of each of the Lenders under
the Credit Agreement, the Collateral Agent shall not release all or
substantially all of the collateral under the Security Documents or release all
or substantially all of the Subsidiary Guarantors from their guarantee
obligations under Section 3 hereof prior to the Termination Date (and, if any
amounts have become due and payable in respect of any Designated Indebtedness
Obligations or Hedging Agreement Obligations, and such amounts shall have
remained unpaid for 30 or more days, then the prior written consent (voting as a
single group) of the holders of a majority in interest of the Designated
Indebtedness Obligations and the Hedging Agreement Obligations, whichever of
such obligations are then due and payable, will also be required to release all
or substantially all of such collateral or guarantee obligations, whether before
or after the Termination Date),
 
(c)               without the consent of each of the Lenders and Designated
Indebtedness Holders, no modification, supplement or waiver shall modify the
definition of the term “Required Secured Parties” or modify in any other manner
the number of percentage of the Secured Parties required to make any
determinations or waive any rights under any Security Document;

 
41

--------------------------------------------------------------------------------

 

(d)               without the consent of the Collateral Agent, no modification,
supplement or waiver shall modify the terms of Section 9;
 
(e)               the Collateral Agent is authorized to release (and shall
release) any Collateral that is either the subject of a disposition not
prohibited under the Credit Agreement or to which the Required Secured Parties
shall have consented and will, at the Obligors’ expense, execute and deliver to
any Obligor such documents (including, without limitation, any UCC termination
statements, lien releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form)) as such Obligor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; notwithstanding the foregoing, Portfolio Investments
constituting Collateral shall be automatically released from the lien of this
Agreement, without any action of the Collateral Agent, in connection with any
disposition of Portfolio Investments that (i) occurs in the ordinary course of
the Borrower’s business and (ii) is not prohibited under the Credit Agreement;
and
 
(f)               the Collateral Agent is authorized to release (and shall
release) any Subsidiary Guarantor from any of its guarantee obligations under
Section 3 hereof to the extent such Subsidiary is the subject of a disposition
not prohibited under the Debt Documents or to which the Required Secured Parties
shall have consented, and, upon such release, the Collateral Agent is authorized
to release (and shall release) any collateral security granted by such
Subsidiary Guarantor hereunder and under the other Security Documents.
 
Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor.
 
10.04             Expenses: Indemnity: Damage Waiver.
 
(a)               Costs and Expenses.  The Obligors hereby jointly and severally
agree to reimburse the Collateral Agent and each of the other Secured Parties
and their respective Affiliates for all reasonable and documented out-of-pocket
costs and expenses incurred by them (including the reasonable and documented
fees, charges and disbursements of legal counsel (and excluding the allocated
costs of internal counsel)) in connection with (i) any Event of Default or
Trigger Event and any enforcement or collection proceeding resulting therefrom,
including all manner of participation in or other involvement with (w)
performance by the Collateral Agent of any obligations of the Obligors in
respect of the Collateral that the Obligors have failed or refused to perform in
the time period required under this Agreement, (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings of any Obligor,
or any actual or attempted sale, or any exchange, enforcement, collection,
compromise or settlement in respect of any of the Collateral, and for the care
of the Collateral and defending or asserting rights and claims of the Collateral
Agent in respect thereof, by litigation or otherwise, including expenses of
insurance, (y) judicial or regulatory proceedings arising from or related to
this Agreement and (z) workout, restructuring or other negotiations or
proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this Section,
and all such costs and expenses shall be Secured Obligations entitled to the
benefits of the collateral security provided pursuant to Section 4.

 
42

--------------------------------------------------------------------------------

 

(b)               Indemnification by the Obligors.  The Obligors shall indemnify
each Indemnitee against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses including reasonable
and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or (ii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee.
 
Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, or in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor; provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower under the preceding
provisions of this subsection.
 
10.05           Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the respective successors and assigns of the
Obligors and the Secured Parties (provided that none of the Obligors shall
assign or transfer its rights or obligations hereunder without the prior written
consent of the Collateral Agent and each Lender).
 
10.06           Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)               Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

 
43

--------------------------------------------------------------------------------

 

(b)               Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature” shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
10.07           Severability.  If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible and (b) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.
 
10.08           Governing Law; Submission to Jurisdiction.
 
(a)               Governing Law.  This Agreement shall be construed in
accordance with and governed by the law of the State of New York.
 
(b)               Submission to Jurisdiction.  Each Obligor hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.
 
(c)               Waiver of Venue.  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 
44

--------------------------------------------------------------------------------

 

(d)               Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
10.09           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.10           Headings.  Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
 
10.11           Termination.  Promptly after the Termination Date and receipt of
instructions from the Administrative Agent pursuant to Section 9.15 of the
Credit Agreement, the Collateral Agent shall, on behalf of the Administrative
Agent, the Collateral Agent and other Secured Parties, deliver to the Obligors
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Obligors may
reasonably request, all at the sole cost and expense of the Obligors; provided,
however, that the Collateral Agent shall not have any obligation to do so under
the circumstances set forth in the parenthetical provision in Section 10.03(b)
except to the extent provided therein.
 
10.12           Confidentiality.  The Collateral Agent acknowledges and agrees
that Section 9.13 of the Credit Agreement will bind the Collateral Agent to the
same extent as it binds the Administrative Agent.
 
[Signature page follows]

 
45

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written,
 

 
MEDLEY CAPITAL CORPORATION
       
By:
/s/ Richard Allorto   Name: Richard Allorto   Title: Chief Financial Officer




 
Address for Notices
     
Medley Capital Corporation
 
375 Park Ave, Suite 3304
 
New York, NY 10152
 
Attention: Richard Allorto
 
Telecopy Number: (212) 759-0091
 
Direct Telephone: (646) 465-7898
 
Main Telephone: (212) 759-0777
 
E-mail: rallorto@medleycapital.com

 
[Guarantee, Pledge and Security Agreement]

 
 

--------------------------------------------------------------------------------

 



 
MOF I BDC LLC
       
By:
/s/ Richard Allorto  
Name: Richard Allorto
 
Title: Chief Financial Officer




 
Address for Notices
     
c/o Medley Capital Corporation
 
375 Park Ave, Suite 3304
 
New York, NY 10152
 
Attention: Richard Allorto
 
Telecopy Number: (212) 759-0091
 
Direct Telephone: (646) 465-7898
 
Main Telephone: (212) 759-0777
 
E-mail: rallorto@medleycapital.com



[Guarantee, Pledge and Security Agreement]

 
 

--------------------------------------------------------------------------------

 



 
ING CAPITAL LLC,
 
as Administrative Agent and Collateral
Agent
       
By:
/s/ PATRICK FRISCH, CFA  
Name: PATRICK FRISCH, CFA
 
Title: MANAGING DIRECTOR




 
Address for Notices
     
ING Capital LLC
 
1325 Avenue of the Americas
 
New York, New York  10019
 
Attention: Mark LaGreca
 
Telecopy Number: (646) 424 - 8223
 
Telephone Number: (646) 815 - 3682
     
with a copy to (which shall not
 
constitute notice):
     
ING Capital LLC
 
1325 Avenue of the Americas
 
New York, New York  10019
 
Attention: Patrick Frisch
 
Telecopy Number: (646) 424-6919
 
Telephone Number: (646) 424-6912
     
with a copy to (which shall not
 
constitute notice):
     
Paul, Weiss, Rifkind, Wharton & Garrison
LLP
 
1285 Avenue of the Americas
 
New York, New York  10019-6064
 
Attention:  Terry E. Schimek, Esq.
 
Telecopy Number: (212) 757-3990
 
Telephone Number: (212) 373-3005



[Guarantee, Pledge and Security Agreement]

 
 

--------------------------------------------------------------------------------

 